                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                            Case No.


EMILIO PINERO,

                       Plaintiff,
v.

QUIMERA LLC, and
GV BRICKELL LLC d/b/a
STEFANO VERSACE GELATO,

                  Defendants.
________________________________/

                                         COMPLAINT

       Plaintiff, EMILIO PINERO, by his undersigned counsel, hereby files this Complaint and

sues Defendant QUIMERA LLC and GV BRICKELL LLC d/b/a STEFANO VERSACE

GELATO, for injunctive relief pursuant to the Americans with Disabilities Act, 42 U.S.C. §

12181, et seq., and 42 U.S.C. §12131-12134 (hereinafter the “A.D.A”), the ADA’s Accessibility

Guidelines, 28 C.F.R. Part 36 (hereinafter the “ADAAG”), and the Florida Building Code.

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C., §§1331

 and 1343 for Plaintiff’s claims arising under 42 U.S.C. § 12181. et seq., based upon

 Defendant’s violations of Title III of the ADA (see also, 28 U.S.C. §§ 2201 and 2202).

                                            PARTIES

       2.      Plaintiff, EMILIO PINERO, is a resident of Florida and currently lives in Miami,

and is sui juris. He is a qualified individual with disabilities under the ADA law. Mr. Pinero is a

double leg amputee from the knees down. Mr. Pinero owns his own vehicle and does drive. He



                                                                                                 1
has visited the property, which forms the basis of this lawsuit and plan to return to the property

to avail himself of the goods and services offered to the public at the property, and to determine

whether the property has been made ADA compliant. His access to the facility and/or full and

equal enjoyment of the goods, services, facilities, privileges, advantages, and/or accommodations

offered therein was denied and/or limited because of these disabilities, and will be denied and/or

barriers to access and ADA violations which exist at the facility, including but not limited, to

those set forth in the Complaint.

       3.      Independent of his personal desire to have access to this place of public

accommodation free of illegal barriers to access Plaintiff is an advocate of the rights of similarly

situated disabled persons and is a "tester" for the purpose of asserting his civil rights and

monitoring, ensuring, and determining whether places of public accommodation are in

compliance with the ADA. Independent of other subsequent visits, Plaintiff also intends to visit

the Premises regularly to verify its compliance or non-compliance with the ADA, and its

maintenance of the accessible features of the Premises. In this instance, Plaintiff, in Plaintiff's

individual capacity and as a "tester", visited the Premises, encountered barriers to access at the

Premises, engaged and tested those barriers, suffered legal harm and legal injury and will

continue to suffer such harm and injury as a result of the illegal barriers to access and the

violations of the ADA set forth herein. It is Plaintiff's belief that said violations will not be

corrected without Court intervention, and thus Plaintiff will suffer legal harm and injury in the

near future.

       4.      Defendant, QUIMERA LLC, transacts business in the State of Florida and within

 this judicial district. Defendant is the owner and/or representative of the owner and/or operator




                                                                                                  2
    of the property, which is the subject of this action, located on or about 1300 Brickell Bay Dr,

    #CU2, Miami, FL 33131, Florida (hereinafter the “facility”).

          5.      Defendant, GV BRICKELL LLC, transacts business in the State of Florida and

    within this judicial district. Defendant is the owner and/or representative of the owner and/or

    operator of STEFANO VERSACE GELATO, which is the subject of this action, located on or

    about 1300 Brickell Bay Dr, #CU2, Miami, FL 33131 (hereinafter the “facility”).

          6.      The facility is in close proximity to Plaintiff’s residence and is in an area

    frequently traveled by Plaintiff.

          7.      Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

    Department of Justice, Office of the Attorney General, published revised regulations for Title

    III of the Americans With Disabilities Act of 1990 in the Federal Register to implement the

    requirements of the ADA (hereinafter “STANDARDS”). Public accommodations were required

    to conform to these regulations on or before March 15, 2012.1

          8.      The removal of the physical barriers, dangerous conditions and ADA violations

set forth herein is structurally practicable. 42 U.S.C. §12183(a)(1).

          9.      The Defendant’s facility is a public accommodation and service establishment,

    and although required by law to do so, it is not in compliance with the ADA and ADAAG.

          10.     In this instance, Mr. Pinero visited the facility and encountered barriers to access

    at the facility, and engaged barriers, suffered legal harm and injury, and will continue to suffer

    legal harm and injury as a result of the illegal barriers to access, and Defendant’s ADA

    violations set forth herein.

1
  "Safe Harbor. Elements that have not been altered in existing facilities on or after March 15, 2012, and that comply
with the corresponding technical and scoping specifications for those elements in the 1991 Standards are not
required to be modified in order to comply with the requirements set forth in the 2010 Standards" 28 CFR
§36.304(d)(2)(i), however, the violations described herein violate both the 1991 Standards as well as the 2010
Standards.

                                                                                                                    3
      11.     Plaintiff has suffered and continues to suffer direct and indirect injury as a result

of the ADA violations that exist at the facility and the actions or inactions described herein.

      12.     All events giving rise to this lawsuit occurred in the State of Florida. Venue is

proper in this Court as the premises are located in the Southern District.

                           FACTUAL ALLEGATIONS AND CLAIM

      13.     Mr. Pinero has attempted to and has, to the extent possible, accessed the facility,

but could not do so because of his disabilities due to the physical barriers to access, dangerous

conditions and ADA violations that exist at the facility that restrict and/or limit his access to the

facility and/or the goods, services, facilities, privileges, advantages and/or accommodations

offered therein, including those barriers, conditions and ADA violations more specifically set

forth in this Complaint.

      14.     Mr. Pinero intends to visit the facility again in the near future in order to utilize all

of the goods, services, facilities, privileges, advantages, and/or accommodations commonly

offered at the facility, but will be unable to do so because of his disability due to the physical

barriers to access, dangerous conditions and ADA violations that exist at the facility that restrict

and/or limit his access to the facility and/or accommodations offered therein, including those

barriers conditions and ADA violations more specifically set forth in this Complaint.

      15.     Defendant has discriminated against Plaintiff and others with disabilities by

denying access to, and full and equal enjoyment of the goods, services, facilities, privileges,

advantages and/or accommodations of the facility, as prohibited by 42 U.S.C., § 12182, et. seq.,

and by failing to remove architectural barriers as required by 42 U.S.C., § 12182(b)(2)(A)(iv),

and will continue to discriminate against Plaintiff and others with disabilities unless and until

Defendant is compelled to remove all physical barriers that exist at the facility, including those



                                                                                                     4
specifically set forth herein, and make the facility accessible to and usable by persons with

disabilities, including Plaintiff.

      16.      Defendant has discriminated against Mr. Pinero by failing to comply with the

above requirements. A specific, although not exclusive, list of unlawful physical barriers,

dangerous conditions and ADA violations which preclude and/or limit Plaintiff’s ability

(because of his disability) to access the facility and/or full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the facility include:

                   A) The only means of access to the main entrance is by stairs.
                   B) The only means of access to the secondary entrance is by stairs.
                   C) Tables do not provide the required knee clearance in the exterior seating
                      area.
                   D) Counter is mounted above the required compliant height.
                   E) Tables do not provide the required knee clearance in the interior seating
                      area.
                   F) The route to the accessible restroom has furniture that encroaches and
                      makes the passage width less than the required 36 inches.
                   G) The permanent room identifying signage is mounted on the door leaf to
                      the men’s accessible restroom.
                   H) In the men’s accessible restroom, the water closet flush control is towards
                      the wall side.
                   I) In the men’s accessible restroom, the toilet tissue dispenser is mounted at
                      13” in front of the water closet to the centerline of the dispenser.
                   J) In the men’s accessible restroom, the water closet side wall grab bar is
                      mounted at 49” perpendicular from rear wall to centerline of its out flange.
                   K) In the men’s accessible restroom, the water closet rear wall grab bar is
                      mounted at 37” above the finished floor to the top of the gripping surface.
                   L) In the men’s accessible restroom, the water closet side wall grab bar is
                      mounted at 37” above the finished floor to the top of the gripping surface.
                   M) In the men’s accessible restroom, the lavatory mirror is mounted at 41.5”
                      above the finished floor to the bottom edge of its reflecting surface.
                   N) In the men’s accessible restroom, the hand dryer protrudes into the
                      walkway, projecting 7.75” from the back wall, and is mounted at 48”
                      above the finished floor to its bottom leading edge.
                   O) In the men’s accessible restroom, the lavatory has unwrapped bottom sink
                      stripes, failing to maintain cover of the supply lines at all times.
                   P) In the men’s accessible restroom, the trash bin encroaches over the water
                      closet clearance.




                                                                                                5
        17.   The above listing is not to be considered all-inclusive of the barriers, conditions or

violations encountered by Plaintiff and/or which exist at the facility. Plaintiff requires an

inspection of the facility in order to determine all of the discriminatory acts violating the ADA.

        18.    Mr. Pinero has attempted to gain access to the facility, but because of his disability

has been denied access to, and has been denied the benefits of services, programs, and activities

of the facility, and has otherwise been discriminated against and damaged by Defendant, because

of the physical barriers, dangerous conditions and ADA violations set forth above, and expects to

be discriminated against in the future, unless and until Defendant is compelled to remove the

unlawful barriers and conditions and comply with the ADA.

        19.    The removal of the physical barriers, dangerous conditions and ADA violations set

forth herein is readily achievable and can be accomplished and carried out without much

difficulty or expense. 42 U.S.C. § 12182(B)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R, §

36.304.

        20.    Plaintiff is without adequate remedy at law and is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant

is required to remove the physical barriers, dangerous conditions and ADA violations that exist

at the facility, including those set forth herein.

        21.    The Plaintiff has been obligated to retain undersigned counsel for the filing and

prosecution of this action. The Plaintiff is entitled to have his reasonable attorney’s fees, costs

and expenses paid by the Defendant, pursuant to 42 U.S.C., §§ 12205 and 12217.

        22.    Pursuant to 42 U.S.C. §12188(a), this Court is provided with authority to grant

injunctive relief to Plaintiff, including an order to alter the subject facility to make it readily




                                                                                                     6
accessible to and useable by individuals with disabilities to the extent required by the ADA, and

closing the subject facility until the requisite modifications are completed.

        WHEREFORE, Plaintiff respectfully requests that the Court issue a permanent

injunction enjoining Defendant from continuing is discriminatory practices, ordering Defendant

to remove the physical barriers to access and alter the subject facility to make it readily

accessible to and useable by individuals with disabilities to the extent required by the ADA,

closing the subject facility until the barriers are removed and requisite alterations are completed,

and awarding Plaintiff his reasonable attorney’s fees, expert fees, costs and litigation expenses

incurred in this action.

                                                  Respectfully submitted,

                                                  s/ Lauren N, Wassenberg
                                                  Lauren N. Wassenberg, Esq. (FBN: 34083)
                                                      Attorney for Plaintiff
                                                  Lauren N. Wassernberg & Associates, P.A.
                                                  1825 NW Corporate Blvd, Ste. 110
                                                  Boca Raton, Florida 33431
                                                  Ph: 561-571-0646
                                                  Rule 2.516 Email Designation:
                                                  Primary: wassenbergl@gmail.com
                                                  Secondary: adalawstaff@gmail.com




                                                                                                  7
